14‐1956 
        United States v. Gonzalez 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 7th  day of May, two thousand and 
        fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                      BARRINGTON D. PARKER, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                      ‐v.‐                                  No. 14‐1956 
         
         
        LUIS GONZALEZ, AKA Oso, 
         
                                  Defendant‐Appellant.* 
        ______________________  

        *
            The Clerk of Court is respectfully requested to amend the caption as set forth above.


                                                            1
 
 
FOR APPELLANT:              DAVID S. KEENAN, Assistant Federal Defender (Sarah 
                            A.L. Merriam, Assistant Federal Defender, Thomas 
                            McCudden, on the brief), for Terence S. Ward, Federal 
                            Defender, District of Connecticut, New Haven, CT. 
  
  FOR APPELLEE:             MARC H. SILVERMAN, Assistant United States 
                            Attorney, (Robert M. Spector, Assistant United States 
                            Attorney, on the brief), for Deirdre M. Daly, United States 
                            Attorney for the District of Connecticut, New Haven,  
                            CT. 
 
      Appeal from the United States District Court for the District of Connecticut 
(Arterton, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the District Court be and hereby 

is AFFIRMED. 

       Defendant‐Appellant Luis Gonzalez appeals from a June 25, 2014 order of 

the United States District Court for the District of Connecticut, denying 

Gonzalez’s motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c).  

We assume the parties’ familiarity with the underlying facts, the procedural 

history, and the issues for review.1 




1
 We review de novo a district court’s determination of whether a sentence was based on 
a range subsequently lowered by the Sentencing Commission.  See United States v. 
Williams, 551 F.3d 182, 185 (2d Cir. 2009).  Moreover, we are “free to affirm a decision on 


                                             2
      On August 24, 2007, Gonzalez pleaded guilty to conspiracy to possess with 

intent to distribute and to distribute cocaine base in violation of 21 U.S.C. §§ 

841(a)(1) and 841(b)(1)(C), and 846.  On November 1, 2007, Amendment 706 to 

the United States Sentencing Guidelines took effect, reducing the sentencing base 

offense levels associated with cocaine base offenses.  Nearly four months later, 

on February 28, 2008, the district court (Dorsey, J.) (“sentencing court”) 

sentenced Gonzalez to 120 months’ imprisonment, which the court imposed as a 

nonguideline sentence.2   

      Under Section 3582(c), a defendant’s sentence may be reduced where he 

was “sentenced to a term of imprisonment based on a sentencing range that has 

subsequently been lowered by the Sentencing Commission . . . .”  18 U.S.C. § 

3582(c)(2).  Gonzalez is ineligible for a sentence reduction under Section 3582 

because he was not sentenced based on a sentencing range that was subsequently 

lowered by the Sentencing Commission.  To the extent that the sentencing court 



any grounds supported in the record, even if it is not one on which the trial court 
relied.”  Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006). 
2 On March 6, 2008, the sentencing court issued an amended judgment to clarify that 

“[t]he sentence originally imposed was 120 months, but was reduced by a term of 20 
months as a non‐guideline sentence to give defendant credit for time served” on an 
unrelated state matter.  App. 23.  On June 15, 2010, the sentencing court again amended 
the judgment to clarify that the federal sentence “shall run concurrently with” 
Gonzalez’s unrelated state sentence.  App. 24. 


                                           3
erroneously relied on an outdated cocaine base guideline, such error cannot now 

be raised in proceedings pursuant to Section 3582.  See United States v. Mock, 612 

F.3d 133, 134–35 (2d Cir. 2010) (per curiam).  Moreover, Gonzalez failed to raise 

the error on direct appeal or in his collateral habeas proceedings.3 

       We have considered all of Gonzalez’s remaining arguments and find them 

to be without merit.  For the reasons stated above, the order of the District Court 

is AFFIRMED.   

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                                               




3 We held previously in Gonzalez’s habeas appeal that he had failed to raise offense 
level calculation claims in his original petition pursuant to 28 U.S.C. § 2255 and, 
consequently, his claims were not properly raised on appeal.  See Gonzalez v. United 
States, 433 F. App’x 24, 26 n.2 (2d Cir. 2011). 


                                             4